PER CURIAM:
Mark Dewayne Price appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Price v. Corr. Med. Seros., No. 2:08-cv-00259, 2010 WL 1904627 (S.D.W.Va. May 10, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.